Office on Violence Against Women

Frequently Asked
Questions (FAQs)
About STOP Formula
Grants
Updated February 2014

i

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS

Contents
SERVICE POPULATION ...................................................................................... 1
1. Can STOP funds be used to support services to children? ..................................................1
2. Can STOP funds support services for men? ........................................................................1
3. Can STOP funds be used to defend women who assault, kill, or otherwise injure their
abusers? ................................................................................................................................2
4. Can STOP funds be used to provide services to incarcerated victims of domestic
violence, dating violence, sexual assault, or stalking?.........................................................2

TYPES OF SERVICES ........................................................................................... 3
1. Can legal services be supported with STOP funds? ............................................................3
2. Can STOP funds be used to transport a woman safely out-of-state? ...................................3
3. Can a victim services organization receive an award to help place survivors in permanent
housing after shelter stay? For example, could the organization purchase furniture or pay
moving costs?.......................................................................................................................3
4. Under the STOP Program, can the state create a voucher program where victims are
directly given vouchers for such services as housing or counseling? ..................................4
5. Can STOP dollars support batterers’ intervention programs? If so, what allocation should
they be funded under? ..........................................................................................................4
6. Can STOP funds support violence prevention programs, such as media campaigns to
educate the general public about violence against women? ................................................4
7. What is the difference between prevention/education (which is limited to 5 percent) and
“outreach” which is more broadly allowable? .....................................................................4
8. Can programs in schools be supported with STOP funds? ..................................................4
9. When can STOP funds be used to assist child sexual abuse victims? .................................5
10. Can STOP funds be used to address child sexual abuse when the victim is now an adult? 5
11. Can STOP funds be used to pay for health care providers’ time conducting forensic
examinations? ......................................................................................................................5
12. If the state is using STOP funds to pay for forensic examinations, do the medical
providers performing the exams need to have any particular training or certification? ......5

ii

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
13. If the state pays for sexual assault forensic examinations, which allocation should it come
from? ....................................................................................................................................5
14. Can a state provide funding to a child advocacy center? .....................................................6
15. Can STOP support payment for substance abuse counseling for domestic abuse or sexual
assault victims? ....................................................................................................................6

FINANCIAL ISSUES .............................................................................................. 7
1. Can STOP funds be used to purchase equipment that will be used partially for purposes
other than those outlined in the STOP program? .................................................................7
2. Can STOP funds be used to purchase automobiles? ............................................................7
3. Can STOP funds be used to purchase food? ........................................................................7
4. Are the salaries of prosecutors, law enforcement officers or judges considered allowable
costs? ....................................................................................................................................7
5. Can STOP funds be used to pay for immigration fees for battered immigrant women? .....7
6. Can STOP dollars support the operational costs of a facility, such as a shelter? ................7
7. Can a state agency use STOP funds to support a project it would like to undertake itself? 8
8. Can a state allow a subgrantee to charge indirect costs to the subgrant? ............................8
9. If income is generated through grant-funded activities, how should that income be used? 8
10. Is there a difference between “supplies” and “equipment”? ................................................8
11. Can STOP funds be used for renovations or construction? .................................................8
12. Do states have an administrative allowance?.......................................................................8
13. Can unused administrative money be reallocated to fund subgrants? .................................9
14. Can a subgrantee charge a fee for counseling (therapy) of sexual assault victims? ............9
15. Can a subgrantee provide gift cards, such as gas cards or grocery cards, to support
victims? ................................................................................................................................9
16. Can STOP funds be used to purchase groceries?.................................................................9
17. Can a subgrantee pay for the first month’s rent or rental deposit for a victim of domestic
violence as part of the provision of transitional housing? ...................................................9
18. Is the purchase of equipment and supplies allowable in the last month of a grant? ..........10

iii

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
19. How is the administrative allowance calculated? For example, is it taken off the top of
the award amount, is it taken out of each allocation, or is it part of the “discretionary”
category? ............................................................................................................................10
20. Can STOP be used to pay for co-location of services, such as Family Justice Centers?...10

MATCH ..................................................................................................................11
A. Statute

11

1. What is the statutory language regarding match? ..............................................................11
B. Exemption

11

2. What entities are covered by the match exemption in 42 U.S.C. § 13925(b)(1)? .............11
3. When is the state exempted from match? .........................................................................11
4. Are there situations where victim service providers can be required to provide match? ..12
5. Is it permissible to request exempt victim service providers to voluntarily provide match?12
C. General Issues

12

6. How should the value of in-kind match be determined? ...................................................12
7. Do the match funds need to follow the allocation formula (i.e., 25 percent law
enforcement, 25 percent prosecution, 5 percent courts, 30 percent victim services)?.......13
D. Waiver

13

8. Who is eligible to submit a request for a match waiver? ...................................................13
9. How does a state request a match waiver?.........................................................................13
10. When should a state administrator make a request for a match waiver? ...........................13
11. What is the standard for granting a match waiver?............................................................13
12. What type of evidence demonstrates “financial need?” ....................................................13
13. What should a waiver application include? .......................................................................14
14. How does a grantee learn of OVW’s match waiver decision? ..........................................14
15. What if OVW denies the waiver request?..........................................................................14
16. If a state receives a match waiver for one grant award, will it automatically receive
approval for the next grant award period? .........................................................................14

iv

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS

ALLOCATION ISSUES ....................................................................................... 15
1. If a state does not receive enough fundable projects in a particular allocation to meet the
set aside for that category, can the state reallocate these funds to another allocation
category? ............................................................................................................................15
2. What if a state allocates funding to a subgrantee, but gets the money back? ....................15
3. Should states make decisions to award law enforcement, prosecution, court, and victim
services funds based on the purpose for which the funds will be used or the type of
agency applying for the funds? ..........................................................................................16
4. What types of entity are eligible for the 30 percent for victim services? ..........................16
5. Under which category would a probation or parole project be funded? ............................16
6. Can STOP funds be subgranted to state law enforcement or prosecution training
divisions, such as Police Officer Standards and Training (POST) offices? ......................16
7. What allocation should be used for funding under the new prevention purpose area? .....16
8. What entities can receive funds under the courts allocation? ............................................17
9. Can a court receive the funds but then pass some or all of them through to a victim
service provider? ................................................................................................................17
10. What type of agencies can receive funds under the 10 percent set aside within victim
services for “culturally specific community-based organizations?” ..................................17
11. What type of subgrant entities are required to have 501(c)(3) status? ..............................18
12. What victim populations may be served under the set aside for culturally specific
community-based organizations?.......................................................................................18
13. Can other underserved populations, such as Deaf victims and LGBT victims, be served
with the culturally specific set aside? ................................................................................18
14. How is the new 20 percent sexual assault set aside calculated? ........................................19

SUBGRANT MANAGEMENT ISSUES ............................................................. 20
1. What can OVW do if a subgrantee is misappropriating funds?.........................................20
2. Can a state put a special condition on its subawards prohibiting activities that may
compromise victim safety? ................................................................................................20
3. To what extent should states control subgrant details and monitor subgrants? .................20

v

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS

VAWA 2013 QUESTIONS.................................................................................... 21
1. When do the changes in VAWA 2013 take effect? ...........................................................21
2. What purpose areas did VAWA 2013 add to the STOP Program? ...................................21
3. What changes were made to the rape exam payment certification? ..................................21
4. Can states still require, or ask, victims to submit charges for the exams to their personal
insurance providers? ..........................................................................................................22
5. What does it mean to “coordinate with health care providers in the region to notify
victims of sexual assault of the availability of rape exams at no cost to the victims?” .....22
6. When do states need to be in compliance with the revised rape exam payment
certification? ......................................................................................................................22
7. What changes were made to the fees and costs certification? ...........................................22
8. When do states need to be in compliance with the revised fees and costs certification? ..22
9. What is the new sexual assault set aside requirement? ......................................................22
10. What is the compliance deadline for the new sexual assault set aside?.............................23
11. How can states ensure that the projects funded under the set aside “meaningfully” address
sexual assault? ....................................................................................................................23
12. What changes did VAWA 2013 make to the implementation planning process? .............23
13. How should states coordinate their implementation plans with the state plans for the
Family Violence Prevention and Services Act and the Victims of Crime Act and Rape
Prevention Education Programs? How will states be expected to document this
coordination?......................................................................................................................24
14. What entities need to be represented on the planning committee? ....................................24
15. How will states be expected to provide “documentation from each member of the
planning committee as to their participation in the planning process?” ............................25
16. What does it mean to consult with tribes? Does it need to include all the tribes in states
with significant numbers of tribes? ....................................................................................26
17. What do states need to do to “provide goals and objectives for reducing domestic
violence-related homicides” in their implementation plans? .............................................26
18. When is the implementation plan due? ..............................................................................26

vi

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS

CERTIFICATION QUESTIONS ........................................................................ 27
A. Judicial Notification

27

1. Does the Judicial Notification certification apply to local courts not under the control of
the state courts? ..................................................................................................................27
2. Under the Judicial Notice certification, would a state be in compliance if the notice is
provided by law enforcement through the incident report, rather than through the courts?27
B. Forensic Examinations

27

3. What is required by the state to comply with the forensic examination certification? ......27
4. What is a "forensic medical exam?" ..................................................................................27
5. What does a state have to do to "incur the full out-of-pocket cost" of forensic medical
exams?................................................................................................................................28
6. What is the definition of "full out-of-pocket costs?" .........................................................28
7. Can STOP funds be used to pay for a health care provider’s time conducting forensic
examinations? ....................................................................................................................28
8. Can STOP Program funds pay for other aspects of SANE/SAFE programs even if the two
above requirements are not met? .......................................................................................28
9. What if the hospital charges a fee for the use of the examination room? ..........................29
10. Can the state require victims to submit the claims for the cost of the exam to their
personal health insurance providers? .................................................................................29
11. Are states permitted to require victims to cooperate with law enforcement as a condition
for receiving a free exam?..................................................................................................29
12. Can a state set a limit on the cost of the exam? .................................................................29
13. Can a state use its Crime Victims Compensation Fund to pay for the forensic exams?....29
14. Under the forensic exam certification, is the state required to provide exams for victims
of child sexual abuse? ........................................................................................................30
C. Fees and Costs

30

15. What grant programs are affected by the “fees and costs” certification? ..........................30
16. Who is affected by the “fees and costs” certification? ......................................................30
17. What is required to comply with the “fees and costs” certification? .................................30

vii

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
18. Do applicants need to change their statutes to come into compliance with the “fees and
costs” certification? ............................................................................................................30
19. What if an applicant’s statute is silent on the issue of fees? ..............................................31
20. As a policy matter, why is it important to comply with this requirement? ........................31
21. Can grant funds be used to cover these fees and costs? .....................................................31
22. Can the respondent or defendant be charged fees in connection with protection orders or
criminal cases? ...................................................................................................................31
23. What if the state law provides that persons below a certain income can get a fee waiver?31
24. Can victims be charged these fees if they are later reimbursed? .......................................31
25. What if the respondent, defendant, or subject of a warrant or witness subpoena lives out
of state? Who should pay the costs of service in such cases? ...........................................32
26. What types of protection orders are covered by the requirement? ....................................32
27. Can fees be charged for general protection orders such as “antiharassment” or “repeat
violence” orders? ...............................................................................................................32
28. What if a victim of domestic violence, dating violence, sexual assault, or stalking returns
to court to request a modification of a protection order? ...................................................32
29. If the court denies a petition for an order, can the petitioner then be charged fees? .........32
30. Can fees still be charged for divorce cases filed by victims of domestic violence, dating
violence, sexual assault or stalking? ..................................................................................32
D. Polygraphing

33

31. Does the polygraph testing prohibition mean that victim polygraphs can never be used in
a sexual assault investigation? ...........................................................................................33

MISCELLANEOUS .............................................................................................. 34
1. Can universities be STOP subgrantees? ............................................................................34
2. Why is there a greater emphasis in the STOP Program on collaboration with nonprofit,
nongovernmental victim services programs than with law enforcement and prosecution?34
3. Is it possible to change the project period or end date of the grant? ..................................34
4. Is it possible change the project start date of the grant? ....................................................34

viii

NOTE: These FAQs have been updated to reflect changes made by the Violence Against
Women Reauthorization Act of 2013 (VAWA 2013). These changes took effect on October
1, 2014, with the Fiscal Year 2014 grants. If the funding involved is from FY 2013 or
earlier, please refer to the FAQs updated January, 2013.

SERVICE POPULATION
1. Can STOP funds be used to support services to children?
Yes, in limited circumstances. STOP funds should be used for projects that serve or focus on
adult and youth (age 11-24) women and girls who are victims of domestic violence, dating
violence, sexual assault, or stalking. In general, victims served with STOP funds must be adults
or youth. Under a new purpose area created by VAWA 2005, however, STOP funds
may also support “complementary new initiatives and emergency services for victims and
their families." For example, STOP funds may support services for secondary victims such
as children who witness domestic violence.
2. Can STOP funds support services for men?
Yes, in some circumstances. The STOP statute states that "[t]he purpose of this [part] is to assist
states, state and local courts (including juvenile courts), Indian tribal governments, tribal courts
and units of local government to develop and strengthen effective law enforcement and
prosecution strategies to combat violent crimes against women, and to develop and strengthen
victim services in cases involving violent crimes against women." 42 U.S.C. § 3796gg(a).
Accordingly, with the exception of projects under the two purpose areas discussed below, and in
certain circumstances in other projects, funding may only be directed to projects with a primary
focus of combating violence against women.
In VAWA 2013, Congress added two new purpose areas that specifically included men, which
means that subgrantees under those purpose areas may have projects that target male victims.
The specific purpose areas are purpose area 17 (focusing on programs addressing sexual assault
against men, women, and youth in correctional and detention settings) and purpose area 19
(focusing on services and responses targeting male and female victims of domestic violence,
dating violence, sexual assault, or stalking, whose ability to access traditional services and
responses is affected by their sexual orientation or gender identity).
Regardless of the purpose of the STOP subaward, STOP subgrantees must provide services to a
male victim in need who is similarly situated to female victims the subgrantee ordinarily serves
and who requests services. Under the anti-discrimination provision of the Omnibus Crime
Control and Safe Streets Act of 1968, 42 U.S.C. § 3789d(c)(1) and under a new
nondiscrimination grant condition from VAWA 2013, grantees, including STOP subgrantees,
may not exclude any person from receiving grant-funded services on a number of prohibited
grounds, including that person’s sex. The VAWA 2013 provision further provides that “If sex
segregation or sex-specific programming is necessary to the essential operation of a program,
nothing in this paragraph shall prevent any such program or activity from consideration of an
1

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
individual’s sex. In such circumstances, grantees may meet the requirements of this paragraph
by providing comparable services to individuals who cannot be provided with the sex-segregated
or sex-specific programming.”
3. Can STOP funds be used to defend women who assault, kill, or otherwise injure their
abusers?
No. STOP funds cannot be used to fund any criminal defense work, including defending women
who assault, kill, or otherwise injure their abusers.
4. Can STOP funds be used to provide services to incarcerated victims of domestic
violence, dating violence, sexual assault, or stalking?
Yes. As described above, there is now a specific purpose area for “developing, enlarging, or
strengthening programs addressing sexual assault against men, women, and youth in correctional
or detention settings.” The services provided, however, may only address the domestic violence,
dating violence, sexual assault, or stalking victimization experienced by the incarcerated
individual, including both such crimes experienced while incarcerated and crimes experienced at
other points in their youth and adult lives. Funds should not be used to provide any other types
of services, such as rehabilitative services related to the crime committed by the incarcerated
individual. Finally, as is the case with the use of all STOP funds, states must use those funds to
supplement state funds, and not to supplant state funds that would otherwise be available for the
activities funded.
Although STOP funds may be used to provide victim services as described above, other federal
funds do have restrictions on serving incarcerated victims.
5. Can STOP subgrantees provide services to lesbian, gay, bisexual, or transgender
(LGBT) victims of domestic violence, dating violence, sexual assault, and stalking with
STOP funds?
Yes. There is a new purpose area for developing, enlarging, or strengthening programs and
projects to provide services and responses targeting male and female victims of domestic
violence, dating violence, sexual assault, or stalking, whose ability to access traditional services
and responses is affected by their sexual orientation or gender identity, as defined in section
249(c) of title 18, United States Code. In addition, the new nondiscrimination grant condition
described in the answer to question 2, above, indicates that subgrantees may not exclude any
person from receiving grant-funded services on a number of prohibited grounds, including that
person’s sexual orientation or gender identity.

2

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
TYPES OF SERVICES
1. Can legal services be supported with STOP funds?
Yes. Under purpose area 5, as amended, states can now provide a full range of legal services,
such as housing, family law, public benefits, and other similar matters. Any subgrantee
providing legal assistance must certify that:
1) any person providing legal assistance with STOP funds
a. has demonstrated expertise in providing legal assistance to victims of
domestic violence dating violence, sexual assault, or stalking in the targeted
population; or
b.
i. is partnered with an entity or person that has such demonstrated
expertise and
ii. ii) has completed or will complete training in connection with
domestic violence, dating violence, stalking, sexual assault, and related
legal issues, including training on evidence-based risk factors for
domestic and dating violence homicide;
2) any training program conducted in satisfaction of the requirement of paragraph (1)
has been or will be developed with input from and in collaboration with a tribal, state,
territorial, or local domestic violence, dating violence, sexual assault, or stalking
victim service provider or coalition, as well as appropriate tribal, state, territorial, and
local law enforcement officials;
3) any person or organization providing legal assistance through the STOP program has
informed and will continue to inform state, local, or tribal domestic violence, dating
violence, or sexual assault programs and coalitions, as well as appropriate state and
local law enforcement officials of their work; and
4) the subgrantee’s organizational policies do not require mediation or counseling
involving offenders and victims physically together, in cases where sexual assault,
domestic violence, dating violence, or child sexual abuse is an issue.
2. Can STOP funds be used to transport a woman safely out-of-state?
Yes, in limited circumstances. STOP funds may be used to cover reasonable transportation costs
that would enhance a woman’s safety.
3. Can a victim services organization receive an award to help place survivors in
permanent housing after shelter stay? For example, could the organization purchase
furniture or pay moving costs?
No. STOP funds may not be used to pay for moving household goods to a new location or
acquiring furniture or housing in a new location. However, STOP funds may be used to cover

3

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
reasonable transportation costs that would enhance a woman’s safety. Please see question 17
under Financial Issues for a discussion of paying rent for provision of transitional housing.
4. Under the STOP Program, can the state create a voucher program where victims are
directly given vouchers for such services as housing or counseling?
No. The statutory purposes of the STOP Program do not authorize creation of a voucher
program.
5. Can STOP dollars support batterers’ intervention programs? If so, what allocation
should they be funded under?
Yes. Batterers’ intervention programs may be supported provided that the programs are part of a
graduated range of sanctions that use the coercive power of the criminal justice system to hold
abusers accountable for their criminal actions and for changing their behavior. However,
couples counseling or any intervention that requires participation by a victim or that is not
designed to hold offenders accountable for their violent behavior cannot be supported with STOP
dollars.
The specific allocation may depend on the circumstances of the program and the particular state.
Batterers’ intervention may be supported through the “discretionary” portion of a state’s formula
grant (i.e., the 15 percent that is not designated for law enforcement, prosecution, courts, or
victim services) or the courts portion.
6. Can STOP funds support violence prevention programs, such as media campaigns to
educate the general public about violence against women?
Yes. In VAWA 2013, Congress added a new purpose area for “developing, enhancing, or
strengthening prevention and educational programming to address domestic violence, dating
violence, sexual assault, or stalking[.]” However, no more than 5 percent of the state’s total
STOP award for the year may be used for this purpose.
7. What is the difference between prevention/education (which is limited to 5 percent) and
“outreach” which is more broadly allowable?
The goal of prevention is to stop or reduce domestic violence, dating violence, sexual assault,
and stalking. By contrast, an outreach initiative is linked to a specific set of services and the goal
is to increase awareness about the services, so that victims know where to go for the services.
8. Can programs in schools be supported with STOP funds?
Yes, programs in schools may be supported to the extent that they fit within one or more of the
STOP program’s statutory program purpose areas. For example, STOP funds could be used to
provide support groups that meet at school for dating violence victims or to provide information
to students about services available to help victims of dating violence. Please keep in mind,

4

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
however, that prevention programs are limited to 5 percent of the state’s total STOP award for
the year.
9. When can STOP funds be used to assist child sexual abuse victims?
STOP funds can serve sexual assault victims who are age 11 or older. VAWA defines sexual
assault as “any nonconsensual sexual act proscribed by federal, tribal, or state law, including
when the victim lacks the capacity to consent.” The target of the STOP Program is adult and
youth victims. Youth is defined as “a person who is 11 to 24 years old.”
10. Can STOP funds be used to address child sexual abuse when the victim is now an
adult?
Yes, STOP funds may be used to address child sexual abuse when the victim is now an adult,
provided that the abuse occurred or continued when the victim was age 11 or older.
11. Can STOP funds be used to pay for health care providers’ time conducting forensic
examinations?
Yes. Beginning with FY 2007 awards to the states, STOP funds may be used for health care
providers’ time conducting forensic examinations, if two requirements are met:
1) the examinations are performed by specially trained examiners for victims of sexual
assault (such as Sexual Assault Nurse Examiners (SANEs) or Sexual Assault
Forensic Examiners (SAFEs)); and
2) the jurisdiction does not require victims of sexual assault to seek reimbursement from
their insurance carriers.
12. If the state is using STOP funds to pay for forensic examinations, do the medical
providers performing the exams need to have any particular training or certification?
No, the medical providers need to have specialized sexual assault forensic exam training, but the
specific nature and form of that training is not defined by statute. States can determine the most
appropriate training for the needs of their states. The National Training Standards for Sexual
Assault Medical Forensic Examiners (available at
http://www.ncjrs.gov/pdffiles1/ovw/213827.pdf) provides recommendations on training for
medical providers performing forensic examinations.
13. If the state pays for sexual assault forensic examinations, which allocation should it
come from?
It could come from law enforcement, prosecution, or discretionary. Please refer to the
definitions section of VAWA for definitions of law enforcement and prosecution. A high-quality
forensic exam could benefit either of these disciplines, depending on the structure and systems in
the individual state. States should make decisions based on the laws, policies, and practices of

5

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
their own state as to the most appropriate allocation. As discussed above, this only applies
starting with FY 2007 funds.
14. Can a state provide funding to a child advocacy center?
Yes, it is technically allowable but, as described above, the state must ensure that the funding
only supports services for victims age 11 and older. States should also think carefully about
which allocation (law enforcement, prosecution, victim services, or discretionary) to use for this
purpose, depending on the purpose of the subgrant.
15. Can STOP support payment for substance abuse counseling for domestic abuse or
sexual assault victims?
No. Substance abuse counseling would not fit within the definition of “victim services,” so
would not be covered by STOP.

6

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
FINANCIAL ISSUES
1. Can STOP funds be used to purchase equipment that will be used partially for
purposes other than those outlined in the STOP program?
STOP funds may be used to partially purchase equipment that will be used for the STOP project
as well as other purposes if the expenses are prorated according to the percentage of time that the
equipment is used for STOP purposes. For example, a state could use STOP funds to support a
portion of the digitalization of a 911 network if it can document the percentage of expenses
based on the number of calls received for domestic violence, dating violence, sexual assault, and
stalking.
2. Can STOP funds be used to purchase automobiles?
No, STOP funds cannot be used to purchase vehicles. Please note that this is a change from a
1998 memorandum that authorized the purchase of vehicles under certain circumstances.
3. Can STOP funds be used to purchase food?
Yes, in some instances. The provision of food and beverages at training events or conferences is
governed by the OVW Grants Financial Management Guide. (See
http://www.ovw.usdoj.gov/docs/gfmd-financial-grants-management-guide.pdf). Please review
the requirements carefully in determining if food provision at a particular event is acceptable and
contact the state’s grant manager if the state has any questions. Food provision within the
context of victim services (e.g., providing food in shelters) is permissible if the food is necessary
or integral to providing services to women to enhance their safety.
4. Are the salaries of prosecutors, law enforcement officers or judges considered allowable
costs?
Yes, if the prosecutors, law enforcement officers, or judges being paid are handling cases
involving violence against women. If they are not working full time on violence against women
cases, their time must be prorated.
5. Can STOP funds be used to pay for immigration fees for battered immigrant women?
No, such fees are not within the scope of the STOP Program.
6. Can STOP dollars support the operational costs of a facility, such as a shelter?
Yes, except that if the project is supported with funds from other sources as well (e.g., Victims of
Crime Act or Family Violence Prevention and Services Act funds), the rent and operational
expenses must be prorated among the different funding sources. In addition, the rent must be
reasonable. If, however, the shelter owns its own facility, rent for use of that facility may not be
charged to the grant at all; however, related expenses such as utilities and building security may

7

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
be charged to the grant. As discussed below, renovations and construction may not be supported
with STOP funds.
7. Can a state agency use STOP funds to support a project it would like to undertake
itself?
Yes, as long as the project fits within the enumerated purpose areas. In such cases, however, the
state will need to ensure that the STOP funds that are being used to support the project are
supplementing and not supplanting non-federal funds that would otherwise be available for such
a purpose. The state will also need to carefully consider the appropriate allocation for such a
project, and should submit a STOP subgrant progress report regarding the specific project.
8. Can a state allow a subgrantee to charge indirect costs to the subgrant?
Yes, it is within the discretion of the state whether to allow subgrantees to charge indirect costs.
9. If income is generated through grant-funded activities, how should that income be
used?
Grantees must receive prior approval from OVW before they earn program income. Program
income may be used to supplement project costs or reduce project costs, or may be refunded to
the federal government. Program income may only be used for allowable program costs,
however, and must be expended prior to additional drawdowns. Please see the OVW Grants
Financial Management Guide (http://www.ovw.usdoj.gov/docs/gfmd-financial-grantsmanagement-guide.pdf) for more information on this topic.
10. Is there a difference between “supplies” and “equipment”?
Yes. “Equipment” consists of non-expendable items. Federal guidelines define equipment as
tangible personal property having a useful life of more than one year and a per unit acquisition
cost which equals or exceeds the lesser of the capitalization threshold of the non-Federal entity
or $5,000. States should follow their own guidelines for capitalization of equipment. Supplies
are all tangible property other than that defined as equipment. Supplies are generally items that
will be expended during the project period.
11. Can STOP funds be used for renovations or construction?
No. STOP monies cannot be used for renovations or construction. This includes even such
seemingly minor renovations as painting or replacing carpet.
12. Do states have an administrative allowance?
Yes. States can use up to 10 percent of funds for administrative costs.

8

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
13. Can unused administrative money be reallocated to fund subgrants?
If the state does not need the full 10 percent, these funds should be used to support subgrants.
14. Can a subgrantee charge a fee for counseling (therapy) of sexual assault victims?
Yes, at the discretion of the state administering agency. This income, however, should be treated
as program income. See the OVW Grants Financial Management Guide
(http://www.ovw.usdoj.gov/docs/gfmd-financial-grants-management-guide.pdf) and question 9,
above, for more details on the allowable uses for program income.
15. Can a subgrantee provide gift cards, such as gas cards or grocery cards, to support
victims?
OVW strongly discourages the use of gift cards, because oversight of expenditures is very
difficult to manage and there is a risk of misuse. Gift cards are only allowable to the extent that
they are used for purposes that are otherwise an allowable use of STOP funds, such as to
purchase groceries for victims as described in question 16, below. If the grantee or subgrantee
determines that use of gift cards is necessary to provide services to victims, they must ensure that
effective control and accountability is maintained over gift cards and that those cards are used
solely for authorized purposes. As noted in question 3 under Subgrant Management Issues,
states are responsible for ensuring that their subgrantees use STOP funds appropriately. Please
contact OVW’s Grants Financial Management Division if the state has specific questions about
adequate fiscal controls regarding the use of gift cards, including tracking and safeguarding of
cards and ensuring that all items purchased with those cards are within the scope of the STOP
program and are allowable under federal regulations.
16. Can STOP funds be used to purchase groceries?
Yes. STOP funding may be used to purchase groceries as part of victim services that
subgrantees provide to victims. Grantees and subgrantees need to have a process in place to
ensure that all items purchased are allowable, reasonable and necessary under applicable state
and federal statutes and regulations and used for program purposes. Pursuant to federal
regulations, the purchase of any alcohol, tobacco, or related products is strictly prohibited with
the use of grant funds.
17. Can a subgrantee pay for the first month’s rent or rental deposit for a victim of
domestic violence as part of the provision of transitional housing?
Yes, STOP funds can be used to pay the first month’s rent. Deposits are also allowable if the
subgrantee has an agreement in place with the landlord that the full/remaining deposit will be
returned to the subgrantee and not the victim at the end of the lease. OVW advises that the
subgrantees arrange to pay the first month’s rent, rather than a security deposit, to alleviate the
need to recover and account for the deposit.

9

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
18. Is the purchase of equipment and supplies allowable in the last month of a grant?
Equipment and supplies are allowable costs under the STOP program. Grantees and
subgrantees, however, should plan and budget for equipment and supplies early in the grant
project to ensure the full benefit of the purchase is received. Purchasing equipment and supplies
during the last month of the grant may not be undertaken merely for the purpose of using
unobligated funds, as this does not support the purpose of the program. OVW therefore
disfavors such purchases in the final month of a grant. Please contact the state’s program
manager with questions about any particular purchases.
19. How is the administrative allowance calculated? For example, is it taken off the top of
the award amount, is it taken out of each allocation, or is it part of the “discretionary”
category?
The STOP statute requires that the designated allocation for each discipline (law enforcement,
courts, prosecution, and victims services) be taken from the total award amount. We recognize
the importance of both the administrative funds and the amount of funds available to be used at
the discretion of states and territories. Therefore, we have a solution that would address these
needs, while also ensuring adherence to STOP statute: states may allocate up to 10 percent of
each of the other STOP allocations to be used for administration of the STOP grant. An example
of the solution is as follows:
STOP award $1,000,000
• 5% or $50,000 for Courts; of this amount up to $5,000 can be used for administration
• 25% or $250,000 for Law Enforcement; of this amount up to $25,000 for administration
• 25% or $250,000 for Prosecution; of this amount up to $25,000 for administration
• 30% or $300,000 for Victim Services; of this amount up to $30,000 for administration
• 15% or $150,000 at the state’s discretion; of this amount up to $15,000 for administration
This solution gives states and territories the same amount of funds to meet the administrative
cost and discretionary needs, but also complies with the statute because each discipline would
receive the allocation amount calculated on the total amount awarded.
20. Can STOP be used to pay for co-location of services, such as Family Justice Centers?
Yes, STOP can pay for co-location of services under the purpose area for “maintaining core
victim services and criminal justice initiatives, while supporting complementary new initiatives
and emergency services for victims and their families.” However, if any of the underlying
services at the center cannot be funded through STOP, such as substance abuse counseling, then
the staffing for those services still cannot be supported through this purpose area, just the colocation. For example, co-location costs might include a centralized intake person, rent, or
security.

10

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
MATCH
A. Statute
1. What is the statutory language regarding match?
42 U.S.C. § 13925 (b)(1) provides:
Match.No matching funds shall be required for any grant or subgrant made under [the
Violence Against Women Act] for
(A) any tribe, territory, or victim service provider; or
(B) any other entity, including a state, that
i. petitions for a waiver of any match conditions imposed by the Attorney General
or the Secretaries of Health and Human Services or Housing and Urban
Development; and
ii. whose petition for waiver is determined by the Attorney General or the
Secretaries of Health and Human Services or Housing and Urban Development
to have adequately demonstrated the financial need of the petitioning entity.
42 U.S.C. § 3796gg-1(f) provides:
The federal share of a grant made under [the STOP Formula Program] may not exceed 75
percent of the total costs of the projects described in the application submitted, except that,
for purposes of this subsection, the costs of projects for victim services or tribes for which
there is an exemption under section 40002(b)(1) of the Violence Against Women Act of 1994
(42 U.S.C. 13925(b)(1)) shall not count toward the total costs of the projects.
B. Exemption
2. What entities are covered by the match exemption in 42 U.S.C. § 13925(b)(1)?
Under VAWA 2005, matching funds cannot be required for a grant or subgrant for any tribe,
territory, or victim service provider.
3. When is the state exempted from match?
The state is exempted from matching the portion of the state award that goes to a victim service
provider for victim services or that goes to tribes. Territories are also exempted in full. States
can receive additional waiver of match based on a petition to OVW and a demonstration of
financial need.

11

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
The below chart illustrates the specific situations where a state is exempt from match, and the
situations where states cannot pass match on to specific subgrantees:

Situation

Award to victim service
provider for victim
services
Award to victim service
provider for another
purpose (for example law
enforcement training)
Award to tribe
Awards to courts, law
enforcement, prosecution

Match is waived for Match is waived for
Match is neither
the subgrantee (but
the subgrantee and
waived nor
not exempted for the
exempted for the
exempted- the state
state)- the state
state- the state
can require the
cannot require the
cannot require the
subgrantee to
subgrantee to
subgrantee to
provide match and it
provide the match, provide match and it
is required of the
but it is still required is not required of the
state
of the state
state
X

X

X
X

4. Are there situations where victim service providers can be required to provide match?
No, a “victim service provider,” as defined in VAWA, cannot be required to provide match. See
question 11 under Allocation Issues for a discussion of when a victim service provider is
required to have 501(c)(3) status. Such an entity can provide match voluntarily, including “in
kind” match. This includes situations where a victim service provider is receiving a subgrant
under a non-victim services allocation, such as law enforcement or prosecution.
5. Is it permissible to request exempt victim service providers to voluntarily provide
match?
Yes. Often victim service providers have ready sources of in-kind match such as donated goods
and volunteer services and may be willing to provide match even if not required to do so.
However, such provision of match must be truly voluntary; if the provider chooses not to provide
match, it should not suffer adverse consequences.
C. General Issues
6. How should the value of in-kind match be determined?
In-kind match must be documented in the same manner as grant funded activities. In-kind match
should be valued based on the fair market value of the goods or services. For example, the value
of a volunteer answering a hotline should be the same as what the agency would pay an

12

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
employee to answer the hotline. For more information and specific examples, please see
http://www.usdoj.gov/ovw/docs/match_requirement.pdf.
7. Do the match funds need to follow the allocation formula (i.e., 25 percent law
enforcement, 25 percent prosecution, 5 percent courts, 30 percent victim services)?
No, they do not. For example, a state could use match provided by its law enforcement and
courts subgrantees to match its entire award.
D. Waiver
8. Who is eligible to submit a request for a match waiver?
For the purpose of requesting a waiver through OVW’s STOP Formula Program, eligible
recipients are states. Territories do not need to request a waiver because they are automatically
exempted from match under other laws.
9. How does a state request a match waiver?
An eligible applicant should formally request a match waiver by submitting a request letter
addressed to the Director of the Office on Violence Against Women. Please submit the state’s
waiver request and supporting documentation via grant adjustment notice in the Grants
Management System.
10. When should a state administrator make a request for a match waiver?
As a general rule, a state has three months from the date of its most recent award to make a
waiver request for that award year.
11. What is the standard for granting a match waiver?
The OVW Director must determine that the applicant for a match waiver has adequately
demonstrated financial need.
12. What type of evidence demonstrates “financial need?”
Specific evidence of economic distress, such as documentation of high unemployment rates,
poverty rates, and designation as a FEMA disaster area, and how this affects the State’s ability to
provide violence against women matching funds may demonstrate financial need. For example,
if a state shows that across the board budget cuts have directly reduced funding for violence
against women by 20 percent, then the state would be considered for a 20 percent waiver, not a
full waiver. Reductions in federal funds are not relevant to state match unless the state can show
that the reduced federal funding directly reduced available state funds to support violence against
women. The state would need to provide attachments to demonstrate this effect, such as portions
of the state budget demonstrating shifts in funding or a letter from the Governor’s office.

13

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
13. What should a waiver application include?
States that wish to apply for full or partial waivers of match must submit documentation of the
following:
i. The sources of non-federal funds available to the state for match and the amount
available from each source, including in-kind match and match provided by subgrantees
or other entities;
ii. Efforts made by the state to obtain the matching funds, including, if applicable, letters
from other state agencies stating that the funds available from such agencies may not be
used for match;
iii. The specific dollar amount or percentage waiver that is requested;
iv. Cause and extent of the constraints on the historical and projected ability to raise violence
against women matching funds; and
v. Specific evidence of economic distress, such as documentation of high unemployment
rates, poverty rates, and designation as a FEMA disaster area, and how this affects the
state’s ability to provide violence against women matching funds. For example, if a state
shows that across the board budget cuts have directly reduced funding for violence
against women programs by 20 percent, that state would be considered for a 20 percent
waiver, not a full waiver. Reductions in federal funds are not relevant to state match
unless the state can show that the reduced federal funding directly reduced available state
funds to support violence against women programs. The state would need to provide
attachments to demonstrate this effect, such as portions of the state budget demonstrating
shifts in funding or a letter from the Governor’s office.
14. How does a grantee learn of OVW’s match waiver decision?
Once OVW receives the formal request for a match waiver and supporting documentation from
the state, the time period from OVW review and consideration to notification will not exceed 90
days. OVW will notify the appropriate state STOP administrator of all determinations via email.
15. What if OVW denies the waiver request?
All requests for match waiver will be reviewed and considered by the Director of OVW on a
case-by-case basis. Approval of such a waiver will require significant justification for need and
will not be made automatically. All decisions are final.
16. If a state receives a match waiver for one grant award, will it automatically receive
approval for the next grant award period?
A match waiver decision is only good for the current grant award.

14

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
ALLOCATION ISSUES
1. If a state does not receive enough fundable projects in a particular allocation to meet
the set aside for that category, can the state reallocate these funds to another allocation
category?
Yes. If a state does not receive sufficient eligible applications to award the full funding within
one of the allocations, then the state can reallocate the funds to another category. States should
have the following documentation on file to demonstrate lack of sufficient eligible applications:
1) A copy of their solicitation
2) Documentation on how the solicitation was distributed, including all outreach efforts to
entities from the allocation in question
3) An explanation of their selection process
4) A list of who participated in the selection process (name, title, and employer)
5) Number of applications that were received for the specific allocation category
6) Information about the applications received, such as who they were from, how much
money they were requesting, and any reasons the applications were not funded
7) Letters from any relevant state-wide body explaining the lack of applications (e.g., if the
state is seeking to reallocate money from courts, a letter from the State Court
Administrator)
8) For the culturally specific allocation, demographic statistics of the relevant racial and
ethnic minority groups within the state and documentation that the state has reached out
to relevant OVW technical assistance providers and the U.S. Department of Health and
Human Services Resource Centers for assistance in reaching the relevant culturallyspecific providers for the populations in their state (for information on OVW TA
Providers, please see https://ta2ta.org/ta-providers.html; for more information on the
Resource Centers, please see http://www.acf.hhs.gov/programs/fysb/programs/familyviolence-prevention-services/programs/centers)
Although OVW approval is not required prior to reallocation, we encourage states to reach out to
their grant managers to ensure they have adequate justification, so that it does not become an
issue later during monitoring.
2. What if a state allocates funding to a subgrantee, but gets the money back?
If funds awarded from a subgrant are returned to the state, then the state can re-allocate them
under any allocation category (victim services, law enforcement, prosecution, courts,
discretionary). If the state’s award is at or near its end date, the funds would revert back to
OVW. However, a state may request one automatic extension not to exceed 12 months and, in
extraordinary circumstances, a second extension beyond 12 months as outlined in the OVW
Financial Grants Management Guide. The state should contact its OVW Program Specialist if
seeking a second extension.

15

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
3. Should states make decisions to award law enforcement, prosecution, court, and victim
services funds based on the purpose for which the funds will be used or the type of
agency applying for the funds?
The current language of the STOP statute requires states to allocate certain percentages of
funding "for" law enforcement, prosecution, and victim services. The courts allocation must be
awarded “to” state and local courts. Decisions for law enforcement, prosecution, and victim
services should be made based on the beneficiary of the funded activities. For example, a state
may provide funds to its state coalition to provide training to police throughout the state under
the “law enforcement” category because the training is to benefit law enforcement. Please
review the definitions for law enforcement, prosecution, courts, and victim services to assist in
making these determinations. If a subgrant recipient under a particular category is not the type
of agency referred to in the category, states should ensure that the correct type of agency will
benefit from the funds. For example, if a state coalition applies for law enforcement funds to
train police, the application should include a Memorandum of Understanding or other
documentation from police agencies indicating that they agree to attend the training and will be
involved in the development of the training.
4. What types of entity are eligible for the 30 percent for victim services?
The 30 percent is “for victims services.” Victim services is defined in VAWA as “services
provided to victims of domestic violence, dating violence, sexual assault, or stalking, including
telephonic or web-based hotlines, legal advocacy, economic advocacy, emergency and
transitional shelter, accompaniment and advocacy through medical, civil or criminal justice,
immigration, and social support systems, crisis intervention, short-term individual and group
support services, information, and referrals, culturally specific services, population specific
services, and other related supportive services”. As long as the type of service is one described
above, the subgrant can be awarded from the victim services allocation, regardless of the type of
entity receiving the funding.
5. Under which category would a probation or parole project be funded?
This would depend on the structure of the state’s criminal justice system. In some states, these
agencies are part of the court system. In others, they are considered law enforcement. States
should refer to the definitions of law enforcement and courts and use their best judgment.
6. Can STOP funds be subgranted to state law enforcement or prosecution training
divisions, such as Police Officer Standards and Training (POST) offices?
Yes. Please see the VAWA definitions of law enforcement and prosecution.
7. What allocation should be used for funding under the new prevention purpose area?
Prevention projects should be funded from the fifteen percent discretionary funding.

16

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
8. What entities can receive funds under the courts allocation?
The “courts” allocation is “to” courts, rather than “for” courts, so the money must be awarded to
a court entity. This includes state, local, tribal, and juvenile courts. “Court” is defined in
VAWA as “any civil, criminal, tribal, and Alaska Native Village, federal, state, local, or
territorial court having jurisdiction to address domestic violence, dating violence, sexual assault,
or stalking, including immigration, family, juvenile, and dependency courts, and the judicial
officers serving in those courts, including judges, magistrate judges, commissioners, justices of
the peace, or any other persons with decision making authority.” Examples could include a state
administrative office of the courts, a state supreme court, a local domestic violence court, a local
probation project (in a state where probation is part of the courts). States should include their
state court administrators on their planning committees for advice on how to distribute court
money in their states.
9. Can a court receive the funds but then pass some or all of them through to a victim
service provider?
Yes, as long as the funds are initially awarded “to” a court, the court can then subcontract them
to another entity for all or part of the project.
10. What type of agencies can receive funds under the 10 percent set aside within victim
services for “culturally specific community-based organizations?”
An organization is eligible to receive the culturally-specific set aside if the organization is a
nonprofit, nongovernmental organization or tribal organization that serves a specific geographic
community that:
(A) focuses primarily on domestic violence, dating violence, sexual assault, or stalking;
(B) has established a specialized culturally specific program that addresses domestic
violence, dating violence, sexual assault, or stalking;
(C) has a primary focus on underserved populations (and includes representatives of these
populations) and domestic violence, dating violence, sexual assault, or stalking; or
(D) obtains expertise, or shows demonstrated capacity to work effectively, on domestic
violence, dating violence, sexual assault, and stalking through collaboration;
and:
(E) is primarily directed toward racial and ethnic minority groups; and
(F) is providing services tailored to the unique needs of that population.
An organization will qualify for funding if its primary mission is to address the needs of racial
and ethnic minority groups or if it has developed a special expertise regarding a particular racial
and ethnic minority group. (Please see question 12 below for definition of covered racial and
ethnic minorities.) The organization must do more than merely provide services to the targeted

17

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
group; rather, the organization must provide culturally competent services designed to meet the
specific needs of the target population.
In reviewing subgrant applications, states should look not only at the numbers of victims that
will be served, but also at how the services will be provided, whether the community to be
served has been involved in planning for the delivery of the services, and whether there will be
outreach to that community regarding the availability of the services. For example, if an
applicant proposes to provide services to Mexican immigrant victims, the state should consider
such things as: line items in the budget for certified interpreters; a demonstration that the
applicant has knowledge of and collaborative relationships with other organizations relevant to
the community; established outreach activities to the community; and on-going staff training on
Mexican culture. A community-based organization that accepts funding to provide services to a
particular racial and ethnic population cannot exclude others from participating in its programs
and activities based on race, color, religion, national origin, sex, gender identity, sexual
orientation, disability, or age.
11. What type of subgrant entities are required to have 501(c)(3) status?
As a result of VAWA 2013, any entity that is eligible for funding based on its status as a
nonprofit organization must be an organization that is described in section 501(c)(3) of the
Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of that Code.
See 42 U.S.C. § 13925(b)(16)(B). In the STOP program, this applies to grantees under the set
aside to culturally specific community-based organizations, except for grantees that are tribal
governmental organizations. In addition, for the state to receive the victim service match
exemption, or for victim service providers to be waived from match, the victim service providers
must have 501(c)(3) status unless they are tribal governmental organizations or governmental
rape crisis centers (except in territories where governmental rape crisis centers are not eligible as
victim service providers).
12. What victim populations may be served under the set aside for culturally specific
community-based organizations?
The set aside may address “racial and ethnic minorities” as defined in section 1707(g) of the
Public Health Service Act, which means “American Indians (including Alaska Natives, Eskimos,
and Aleuts); Asian Americans; Native Hawaiians and other Pacific Islanders; Blacks; and
Hispanics.”
13. Can other underserved populations, such as Deaf victims and LGBT victims, be served
with the culturally specific set aside?
No. The set aside is only for racial and ethnic minorities, as defined in the answer to question
12, above. However, states are required to address in their implementation plans how they will
recognize and meaningfully respond to the needs of underserved populations, which may include
Deaf, LGBT, and other victim populations. “Underserved populations” is defined as
“populations who face barriers in accessing and using victim services, and includes populations
underserved because of geographic location, religion, sexual orientation, gender identity,

18

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
underserved racial and ethnic populations, populations underserved because of special needs
(such as language barriers, disabilities, alienage status, or age), and any other population
determined to be underserved by the Attorney General.”
14. How is the new 20 percent sexual assault set aside calculated?
Under VAWA 2013, 20 percent of funds granted to a state shall be allocated for programs or
projects in 2 or more allocations (victim services, courts, law enforcement, and prosecution) that
meaningfully address sexual assault, including stranger rape, acquaintance rape, alcohol or drugfacilitated rape, and rape within the context of an intimate partner relationship. The 20 percent is
counted on the total amount granted to the state, but is not a separate allocation.
For example, if a state received $100,000:
The sexual assault set aside would be $20,000
The victim services allocation would be $30,000
The courts allocation would be $5,000
The law enforcement and prosecution allocations would be $25,000 each
The $20,000 for sexual assault would not be in addition to these other allocations, but must fit
within at least 2 of them. So if the state used $10,000 of its victim services money for sexual
assault projects, it would need an additional $10,000 from courts, law enforcement, and/or
prosecution. Even if $20,000 of the state’s victim services allocation were spent on sexual
assault projects, the state would need to award sexual assault funding in the law enforcement,
courts, or prosecution allocations to meet the set aside. If the state is funding sexual assault in a
discretionary area other than victim services, courts, law enforcement, or prosecution, it will not
count toward the set aside.

19

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
SUBGRANT MANAGEMENT ISSUES
1. What can OVW do if a subgrantee is misappropriating funds?
OVW’s relationship and monitoring obligation is at the state level because the state is the
grantee. If such misappropriation comes to the attention of OVW, the state would be held
responsible for the misuse of funds.
2. Can a state put a special condition on its subawards prohibiting activities that may
compromise victim safety?
Yes. OVW includes special conditions in its discretionary grant awards prohibiting activities
that may compromise victim safety. We encourage states to include similar conditions.
3. To what extent should states control subgrant details and monitor subgrants?
As the grantee, the state is responsible for ensuring that STOP funds are expended appropriately
and for the purposes mandated in the Violence Against Women Act. The state is also
responsible for establishing its own guidelines for subgrant oversight and monitoring intensity.

20

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
VAWA 2013 QUESTIONS
1. When do the changes in VAWA 2013 take effect?
The changes take effect with FY 2014 STOP awards.
2. What purpose areas did VAWA 2013 add to the STOP Program?
VAWA 2013 added the following purpose areas:
(14) developing and promoting state, local, or tribal legislation and policies that enhance best
practices for responding to domestic violence, dating violence, sexual assault, and stalking;
(15) developing, implementing, or enhancing Sexual Assault Response Teams, or other similar
coordinated community responses to sexual assault;
(16) developing and strengthening policies, protocols, best practices, and training for law
enforcement agencies and prosecutors relating to the investigation and prosecution of sexual
assault cases and the appropriate treatment of victims;
(17) developing, enlarging, or strengthening programs addressing sexual assault against men,
women, and youth in correctional and detention settings;
(18) identifying and conducting inventories of backlogs of sexual assault evidence collection kits
and developing protocols and policies for responding to and addressing such backlogs, including
protocols and policies for notifying and involving victims;
(19) developing, enlarging, or strengthening programs and projects to provide services and
responses targeting male and female victims of domestic violence, dating violence, sexual
assault, or stalking, whose ability to access traditional services and responses is affected by their
sexual orientation or gender identity, as defined in section 249(c) of title 18, United States Code;
and
(20) developing, enhancing, or strengthening prevention and educational programming to
address domestic violence, dating violence, sexual assault, or stalking, with not more than 5
percent of the amount allocated to a state to be used for this purpose.
3. What changes were made to the rape exam payment certification?
Two substantive changes were made to the rape exam payment certification. First, states need to
coordinate with health care providers in the region to notify victims of sexual assault of the
availability of rape exams at no cost to the victims. Second, states no longer have the option of
reimbursing the victim for the out-of-pocket costs for the exams: they must provide the exams
free of cost to the victim or arrange for victims to obtain the exams free of charge to the victim.

21

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
4. Can states still require, or ask, victims to submit charges for the exams to their personal
insurance providers?
Yes, states can still require, or ask, victims to submit the charges for the exams to their health
insurance. However, under the new provisions, they must ensure that victims are not billed any
costs for co-payments or deductibles, but must ensure that such costs are billed to whatever
government entity is responsible for payment for the exams.
5. What does it mean to “coordinate with health care providers in the region to notify
victims of sexual assault of the availability of rape exams at no cost to the victims?”
The specifics will vary for each state and territory according to the needs and plans of that state
or territory, but the underlying purpose is to ensure the broadest possible notification of victims
of how to get a forensic exam. Examples of collaborating partners for distribution of notice
might include state hospital associations, state medical associations, state nursing associations,
Indian Health Services, and the state insurance commission. States should choose their partners
so as to notify the broadest range of possible providers.
6. When do states need to be in compliance with the revised rape exam payment
certification?
States have until March 7, 2016 to comply.
7. What changes were made to the fees and costs certification?
The fees and costs provision now includes felony and misdemeanor dating violence, sexual
assault, and stalking offenses. It also includes fees in connection with modification,
enforcement, dismissal, or withdrawal or a protection order, and it includes protection orders to
protect victims of dating violence. Please see question17, under Certification Questions, for the
full text of the fees and costs certification.
8. When do states need to be in compliance with the revised fees and costs certification?
States need to be in compliance with the revisions to the fees and costs certification by the period
ending on the date on which the next session of the state legislature ends, starting from October
1, 2013.
9. What is the new sexual assault set aside requirement?
The new requirement is that “not less than 20 percent of the total amount granted to a state under
this subchapter shall be allocated to programs or projects in 2 or more allocations [victim
services, courts, law enforcement, or prosecution] that meaningfully address sexual assault,
including stranger rape, acquaintance rape, alcohol or drug-facilitated rape, and rape within the
context of an intimate partner relationship.”

22

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
10. What is the compliance deadline for the new sexual assault set aside?
States have until March 7, 2015 to implement the sexual assault set aside.
11. How can states ensure that the projects funded under the set aside “meaningfully”
address sexual assault?
OVW encourages states to work closely with sexual assault coalitions and service providers in
each state to help ensure that programs “meaningfully” address sexual assault. Such coalitions
and service providers can provide assistance like staff and peer reviewer training, language for
solicitations, and insight into interventions that successfully respond to the unique needs of
sexual assault survivors. It is important to only count subgrants toward the set aside that are
truly dedicated to sexually assault, rather than subgrants that are really more focused on domestic
violence and have added sexual assault without having a substantive understanding of the issue.
OVW has experienced this in administering discretionary programs with sexual assault set
asides. OVW encourages states to assess the extent to which existing subgrantees are addressing
sexual assault through the subgrantee reporting system.
12. What changes did VAWA 2013 make to the implementation planning process?
There have been many changes to the implementation planning process:
• The implementation plan is due with the application.
• There is a new list of entities which must be consulted and coordinated with (see question
14 for the specific list).
• The plan needs to be coordinated with the state plan for the Family Violence Prevention
and Services Act and the programs under the Victims of Crime Act and Rape Prevention
Education (see question 13 for more on this).
• The plan needs to address the 20 percent sexual assault set aside (see questions 9-11).
• The plan needs to include documentation from the required planning committee members
as to their participation in the planning process (see question 15).
• The plan needs to include documentation from the prosecution, law enforcement, court,
and victim services programs to be assisted describing the need for the grant funds, the
intended use of the grant funds, the expected result of the grant funds, and the
demographic characteristics of the population to be served, including age, disability, race,
ethnicity, and language background. This is not a new requirement, but it used to be part
of the application rather than the implementation plan. This can still take the form of
letters from each of the four listed categories— either from current grantees or from
statewide organizations representing the category of grantee (for example a state law
enforcement or prosecutors association) that can comment on the need for grant funds
and the other required information.
• The plan needs to include a description of how the state will ensure that subgrantees will
consult with victim service providers during the course of developing their grant
applications in order to ensure that the proposed activities are designed to promote the
safety, confidentiality, and economic independence of victims. This is similar to a
requirement that was previously part of the application. Formerly, it was a requirement
for letters on how the subgrantees already consulted with victim service provider. Now

23

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS

•

•

•

the state is required to provide descriptive information on how it will ensure that the
subgrantees will consult with victim service providers. For example, states could
describe whether they will require letters of support or memoranda of understanding as
part of the subgrant applications to demonstrate such consultation.
The plan needs to include demographic data on the distribution of underserved
populations within the state and a description of how the state will meet the needs of
underserved populations, including the minimum allocation for culturally specific
services.
The plan needs to include information on how the state will meet the requirements to give
priority to areas of varying geographic size with the greatest showing of need based on
the availability of existing domestic violence, dating violence, sexual assault and stalking
programs; determine the amount of subgrants based on the population and geographic
area to be served; equitably distribute monies on a geographic basis including nonurban
and rural areas of various geographic sizes; and recognize and meaningfully respond to
the needs of underserved populations and ensure that monies set aside to fund culturally
specific services and activities for underserved populations are distributed equitably
among those populations.
The plan needs to include goals and objectives for reducing domestic violence-related
homicides within the state (see question 17).

13. How should states coordinate their implementation plans with the state plans for the
Family Violence Prevention and Services Act and the Victims of Crime Act and Rape
Prevention Education Programs? How will states be expected to document this
coordination?
The purposes of this coordination process are to provide greater diversity of projects funded and
leverage efforts under the various funding streams. Because states structure these programs
differently and house them in different offices, there is no single way to meet the requirement.
Options to meet the requirement include convening a meeting of the various program
administrators to discuss the different plans and priorities, having a shared implementation
planning process or meeting, having the different program administrators attend each other’s
implementation planning meetings, reading and commenting on each of the other plans, and
sharing the STOP plan with the administrators for the other programs for their feedback on how
it complements their programs. It may be possible to combine the plans, as long as the required
elements for each are addressed. OVW hopes a side benefit of improved coordination might be
more consistent policy in overall administration of the programs, such as coordinated terms and
conditions or monitoring. States will be required to include in their implementation plans
information on the process for how they are coordinating their plans and the impact of that
process on the contents of the plans.
14. What entities need to be represented on the planning committee?
1. The state sexual assault coalition
2. The state domestic violence coalition
3. Law enforcement entities within the state
4. Prosecution offices

24

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
5. State and local courts
6. Tribal governments in states with state or federally recognized Indian tribes
7. Representatives from underserved populations, including culturally specific populations
8. Victim service providers
9. Population specific organizations
15. How will states be expected to provide “documentation from each member of the
planning committee as to their participation in the planning process?”
The grantee must submit a checklist documenting the type and extent of each member’s
participation in the planning process (the planning committee must include a representative of
each entity listed in 42 USC 3796gg-1(c)(2)), as well as major issues that were raised during the
process and how they were resolved. Specifically, states can accomplish this in the following
manner:
First, the state/territory should retain documentation regarding attendees at all planning
meetings. The type of documentation for meetings depends on the form of the meeting:
• For in person meetings: use and retain a sign-in sheet with name, title, organization,
phone number, email address, and signature
• For phone or online meetings: attendees should “sign-in” by emailing or faxing that they
are on the call and administrators should retain these emails and/or faxes
Second, the STOP state administrator should create a summary of major concerns that are raised
during the development process and how they are addressed, or why they are not addressed.
This should be sent to the planning committee along with any draft implementation plan and
with the final plan.
Third, the state should also keep track of any method of document review that occurred outside
the context of a meeting, i.e., the state should record who the draft implementation plan was sent
to, how it was sent (for example by email versus mail), and who responded. Although
states/territories do not need to note every comment and how it was addressed, if there are
serious or significant concerns with the draft implementation plan, these should be added to the
summary of major concerns described above. For remote areas with limited internet
connectivity, it may be necessary to consider blast faxes as a way to reach groups such as tribes
and population specific organizations.
Finally, the state/territory must create and submit to OVW a checklist for each participant that
documents, at a minimum, whether they were informed of meetings, whether they attended
meetings, whether they were given drafts of the implementation plan to review, whether they
submitted comments on the draft, and whether they received a copy of the final plan and the
STOP state administrator’s summary of major concerns. The checklist should also include space
for participants to include any major concerns that they have with the final plan. Each
participant should check the appropriate categories on the checklist, sign the form, and return it
to the STOP state administrator, who will attach the checklists to the plan when submitting the
plan to OVW.

25

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
Only the checklists will need to be sent to OVW with the implementation plans. The remaining
documentation described above should be kept on file.
16. What does it mean to consult with tribes? Does it need to include all the tribes in states
with significant numbers of tribes?
All state and federally recognized tribes should be invited to the table. This could mean that they
are sent a written document (which can be via email) to comment on or that they are invited to a
meeting or conference call. Regardless of format, states should make sure to give sufficient
notice to tribes and should keep records of who was invited, how they were invited (e.g., email),
and whether and how they participated. Many states have intertribal councils, or related groups
which can facilitate communication with the tribes in the state.
17. What do states need to do to “provide goals and objectives for reducing domestic
violence-related homicides” in their implementation plans?
First, states need to provide whatever statistics are available on the rates of domestic violence
homicides within their states. As part of their consultation with law enforcement, prosecution,
and victim services, they should discuss and document the perceived accuracy of these statistics
and the best ways to address domestic violence homicide. The plan should identify specific goals
and objectives for reducing domestic violence homicide, based on these discussions, which
includes challenges specific to the state and how the plan can overcome them. For example, the
state should identify which priority areas, projects, or technical assistance they are including with
a purpose of reducing domestic violence homicides. In plans subsequent to the 2014 plan, they
should include any changes in the statistics since the previous plan.
18. When is the implementation plan due?
It is due with the application.

26

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
CERTIFICATION QUESTIONS
A. Judicial Notification
1. Does the Judicial Notification certification apply to local courts not under the control of
the state courts?
The state certification does not need to cover local courts not under the control of the state
courts. However, if a local court seeks STOP Program funding, then it should provide such a
certification to the state as a condition of receiving the subgrant.
2. Under the Judicial Notice certification, would a state be in compliance if the notice is
provided by law enforcement through the incident report, rather than through the
courts?
No. This would not qualify as “judicial” notice.
B. Forensic Examinations
3. What is required by the state to comply with the forensic examination certification?
Under 42 U.S.C. § 3796gg-4, a state is not entitled to funds under the STOP Program unless the
state or another governmental entity "incurs the full out-of-pocket cost of forensic medical exams
. . . for victims of sexual assault" and “coordinates with health care providers in the region to
notify victims of sexual assault of the availability of rape exams at no costs to the victims.” In
addition, a state must comply with this requirement without regard to whether the victim
cooperates in the criminal justice system or cooperates with law enforcement.
4. What is a "forensic medical exam?"
The term "forensic medical exam" means an examination provided to a sexual assault victim by
medical personnel trained to gather evidence of a sexual assault in a manner suitable for use in a
court of law.
The examination should include at a minimum:
(A) examination of physical trauma;
(B) determination of penetration or force;
(C) patient interview; and
(D) collection and evaluation of evidence.
The inclusion of additional procedures (e.g., testing for sexually transmitted diseases) to obtain
evidence or provide treatment may be determined by the state in accordance with its current
laws, policies, and practices.

27

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
5. What does a state have to do to "incur the full out-of-pocket cost" of forensic medical
exams?
A state shall be deemed to incur the full out-of-pocket cost of forensic medical exams for victims
of sexual assault if any government entity:
(A) provides such exams to victims free of charge to victims; or
(B) arranges for victims to obtain such exams free of charge to the victims.

6. What is the definition of "full out-of-pocket costs?"
"Full out-of-pocket costs" means any expense that may be charged to a victim in connection with
a forensic medical examination for the purpose of gathering evidence of a sexual assault (e.g.,
the full cost of the examination, an insurance deductible, or a fee established by the facility
conducting the examination). For individuals covered by insurance, "full out-of-pocket costs"
means any costs that the insurer does not pay. However, as described below and above, if the
state wishes to use STOP funds to pay for the exams, it may not require victims to seek
reimbursement from their private health insurance.
7. Can STOP funds be used to pay for a health care provider’s time conducting forensic
examinations?
Yes. Starting with FY 2007, STOP funds may be used for health care providers’ time
conducting forensic examinations, if two requirements are met:
(1) the examinations are performed by specially trained examiners for victims of sexual
assault (such as Sexual Assault Nurse Examiners (SANEs) or Sexual Assault Forensic
Examiners (SAFEs); and
(2) the jurisdiction does not require victims of sexual assault to seek reimbursement from
their insurance carriers.
8. Can STOP Program funds pay for other aspects of SANE/SAFE programs even if the
two above requirements are not met?
Yes. STOP Program funds may support the following activities related to SANE/SAFE
programs even if the requirements for paying personnel costs are not met:
• training for SANE/SAFE personnel
• expert testimony of SANE/SAFE personnel
• forensic evidence collection kits ("rape kits")
• equipment, such as colposcopes, swab dryers, and lights
• outreach efforts to inform victims about available services
• victim advocate personnel to accompany victims through the forensic examination
process
• on-going counseling services for victims
• on-call time of the SANE/SAFE personnel

28

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
This list of SANE/SAFE activities that may be funded is not comprehensive and other similar
activities may be funded. Please contact the state’s grant program specialist with questions.
9. What if the hospital charges a fee for the use of the examination room?
If the hospital or other medical facility charges a fee for the use of the examination room, it is
considered part of the exam and must be paid by the state or other governmental entity.
10. Can the state require victims to submit the claims for the cost of the exam to their
personal health insurance providers?
Yes, if they are not using STOP Program funds to pay for the cost of the forensic exam. Under
the definition of "full out-of-pocket costs," states can require that victims submit claims to their
personal insurers. However, any expenses not covered by the insurer must be covered by the
state or other governmental entity and cannot be billed to the victim. This includes any
deductibles or denial of claims by the insurer. We urge states to keep in mind that, in some
cases, insurance billing can present a hardship for victims. For example, a victim of spousal rape
may not want her husband to find out that she got a forensic exam. If the victim is forced to
submit the claim to her insurance company and she is on her husband’s insurance, he may
receive a statement from the insurance indicating that she got the exam. For this reason, OVW
strongly encourages states to not require victims to file a claim with their insurers.
11. Are states permitted to require victims to cooperate with law enforcement as a
condition for receiving a free exam?
No. Effective January 5, 2009, a state will not be in compliance with this provision and will be
ineligible for STOP Program funds if the victim is required to cooperate with law enforcement or
participate in the criminal justice system in order to receive an exam, payment for the exam, or
both. Some victims are unable or unready to decide whether they want to cooperate with law
enforcement in the immediate aftermath of the assault. Because evidence is lost as time
progresses, such victims should be encouraged to have the evidence collected immediately and
decide about reporting the crime at a later date. If local jurisdictions have policies or practices
that require victim cooperation or participation in order to receive an exam or pay for the exam,
the state is responsible for ensuring that all victims are able to receive free exams, regardless
whether they cooperate with law enforcement or participate in the criminal justice system.
12. Can a state set a limit on the cost of the exam?
Yes, the state may set a rate for the cost of an exam. However, states should be cautious that
they do not set the rate so low that no facilities are willing to provide exams.
13. Can a state use its Crime Victims Compensation Fund to pay for the forensic exams?
Yes, if state law designates the victim compensation program as the primary paying source for
the exams. In many states, the compensation program is the primary payer under state law. For
federal guidelines that apply to the Victims of Crime Act Victim Compensation Grant Program,

29

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
go to http://www.ovc.gov/voca/pdftxt/voca_guidelines2001.pdf . If the state has further
questions about the use of crime victim compensation funding for forensic exam payment, please
contact the Office for Victims of Crime at (202) 307-5983.
14. Under the forensic exam certification, is the state required to provide exams for victims
of child sexual abuse?
The certification applies only to adult and youth victims of sexual assault.
C. Fees and Costs
15. What grant programs are affected by the “fees and costs” certification?
This requirement applies to grantees under the STOP (Services*Training*Officers*Prosecutors)
Violence Against Women Formula Grants (STOP) and Grants to Encourage Arrest Policies and
Enforcement of Protection Orders (Arrest) Programs.
16. Who is affected by the “fees and costs” certification?
States, Indian tribal governments, units of local government, and state and local courts that apply
for funding under the STOP or Arrest Programs are affected.
17. What is required to comply with the “fees and costs” certification?
Applicants for these programs must certify that:
[Their] laws, policies, and practices do not require, in connection with the prosecution of any
misdemeanor or felony domestic violence, dating violence, sexual assault, or stalking
offense, or in connection with the filing, issuance, registration, modification, enforcement,
dismissal, withdrawal or service of a protection order, or a petition for a protection order, to
protect a victim of domestic violence, dating violence, sexual assault, or stalking, that the
victim bear the costs associated with the filing of criminal charges against the offender, or the
costs associated with the filing, issuance, registration, modification, enforcement, dismissal,
withdrawal or service of a warrant, protection order, petition for a protection order, or
witness subpoena, whether issued inside or outside the state, tribal, or local jurisdiction.
This certification shall be treated as a material representation of fact upon which the Department
of Justice will rely when it determines whether to award the grant.
18. Do applicants need to change their statutes to come into compliance with the “fees and
costs” certification?
If the laws of the state, tribe, or unit of local government conflict with the “fees and costs”
provision, then the applicant will not be able to make the necessary certification, even if the
jurisdiction has a policy of never charging fees.

30

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS

19. What if an applicant’s statute is silent on the issue of fees?
If the statute is silent on the issue of fees, then the applicant may not need to pass a law because
the policy does not need to be expressed in a law. However, the applicant will need to ensure
that its policies and practices do not require victims to bear any of the relevant costs. We
encourage applicants to pass a law or adopt a written policy to ensure that victims are not
required to bear these costs.
20. As a policy matter, why is it important to comply with this requirement?
This provision is designed to ensure that jurisdictions are not forcing victims to bear costs related
to criminal and civil domestic violence, dating violence, sexual assault, and stalking cases. The
intent of the statutory language is to ensure that all victims can access legal relief in the civil and
criminal justice systems, regardless of their financial circumstances.
21. Can grant funds be used to cover these fees and costs?
No, grantees cannot use grant funds to cover these fees and costs. Such use of grant funds would
not comply with the certification because grantees are not entitled to funds unless they first
certify that they have met (or will meet in certain cases as described in the answer regarding
timing of compliance above) the filing fee requirement. This certification is a prerequisite for
receiving grant funds. Program funds may not be used to pay these fees and costs, as Congress
instructed grantees to certify that victims are not bearing these costs prior to receiving grant
funds.
22. Can the respondent or defendant be charged fees in connection with protection orders
or criminal cases?
There is nothing in the STOP or Arrest Program statutes to prevent jurisdictions from charging
respondents or defendants. In fact, this may be a good way for jurisdictions to cover these costs.
23. What if the state law provides that persons below a certain income can get a fee waiver?
Providing fee waivers only for victims below a certain income is not sufficient. The statutory
requirement applies to all victims, regardless of income.
24. Can victims be charged these fees if they are later reimbursed?
No. Charging victims up front and providing reimbursement also is not sufficient to meet the
statutory requirement. Even if victims are fully reimbursed, this would require victims to “bear
the cost” during the time from when they pay the fees until they receive the reimbursement,
which is not permitted by the statute.

31

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
25. What if the respondent, defendant, or subject of a warrant or witness subpoena lives
out of state? Who should pay the costs of service in such cases?
The statute specifies that the requirement applies whether the warrant, protection order, petition
for protection order, or witness subpoena is “issued inside or outside the state, tribal, or local
jurisdiction.” This makes clear that victims cannot be charged in such cases. However, the
statute does not specify which jurisdiction is required to cover the fees in such a case.
26. What types of protection orders are covered by the requirement?
The requirement specifically applies to an order “to protect a victim of domestic violence, dating
violence, sexual assault, or stalking.” This includes any civil order of any type or duration so
long as it was issued for the purpose of preventing violent or threatening acts or harassment
against, or contact or communication with or physical proximity to, another person. This also
includes orders issued by criminal courts, and pendente lite orders in other proceedings, as
described in 18 U.S.C. § 2266.
27. Can fees be charged for general protection orders such as “antiharassment” or “repeat
violence” orders?
If the person applying for the order is a victim of domestic violence, dating violence, sexual
assault, or stalking and is applying to get an order because of that crime, then the order would
constitute an order “to protect a victim of domestic violence, dating violence, sexual assault, or
stalking.” Jurisdictions may charge for general protection orders when the applicant is not a
victim of these crimes.
28. What if a victim of domestic violence, dating violence, sexual assault, or stalking returns
to court to request a modification of a protection order?
“Modification” of orders is expressly covered by the certification, so the victim could not be
charged for this.
29. If the court denies a petition for an order, can the petitioner then be charged fees?
Possibly, depending on the specific circumstances of the case. It is possible that a court may
deny a protection order even though the petitioner is a victim of domestic violence, dating
violence, sexual assault, or stalking. For example, if the state law requires physical abuse to
have occurred within a certain time period, a victim could be denied an order because there was
not a recent enough incident of physical abuse. The petitioner may be charged fees if the court
makes a finding that the petitioner is not a victim of domestic violence, dating violence, sexual
assault, or stalking and denies the order based on that finding.
30. Can fees still be charged for divorce cases filed by victims of domestic violence, dating
violence, sexual assault or stalking?

32

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
The provision does not limit the ability of a jurisdiction to charge fees for divorce cases.
However, if a victim of domestic violence, sexual assault or stalking files for a protection order
within the divorce case, the victim cannot be charged fees associated with the protection order.
D. Polygraphing
31. Does the polygraph testing prohibition mean that victim polygraphs can never be used
in a sexual assault investigation?
The polygraph testing prohibition at 42 U.S.C. 3796gg-8 requires states to certify that their laws,
policies, or practices “will ensure that no law enforcement officer, prosecuting officer, or other
governmental official shall ask or require an adult, youth, or child victim of an alleged sex
offense…to submit to a polygraph examination or other truth telling device as a condition for
proceeding with the investigation for such an offense.”
This means that if the polygraph is not required and not a condition for the investigation, an
official may request or offer an opportunity to take a polygraph examination. Jurisdictions
should keep in mind however, that such “requests” may be inherently coercive to victims. Also,
such requests should only be made in extreme circumstances and with justification, not as a
routine matter. For example, the Attorney General Guidelines for Victim and Witness
Assistance provide that “Department personnel are strongly discouraged from asking sexual
assault victims to take polygraph examinations. The investigating agent may ask a sexual assault
victim to take a polygraph examination only in extraordinary circumstances and only with the
concurrence of a Special Agent in Charge or the Supervisory Assistant United States Attorney.
All reasonable alternative investigative methods should be exhausted before requesting or
administering a sexual assault victim polygraph examination.” Jurisdictions that do not prohibit
all polygraph examinations of victims should consider implementing similar practices to ensure
polygraph examinations are not misused.

33

FREQUENTLY ASKED QUESTIONS ABOUT STOP FORMULA GRANTS
MISCELLANEOUS
1. Can universities be STOP subgrantees?
Yes, a university may be a STOP subgrantee if it meets STOP eligibility requirements and
program purposes.
2. Why is there a greater emphasis in the STOP Program on collaboration with nonprofit,
nongovernmental victim services programs than with law enforcement and
prosecution?
One of the fundamental purposes of VAWA is to give an equal voice to victim advocates in
establishing the priorities for funding within a state. Not all victims of violence against women
seek help from the criminal justice system; many instead turn to shelters, rape crisis centers, and
other programs for assistance.
3. Is it possible to change the project period or end date of the grant?
Yes. The state should contact its grant program specialist soon as possible so he/she can explain
how to submit a Grant Adjustment Notice (GAN) for this purpose. The state will need to
provide a justification for the change, including the amount of funds remaining in the grant, the
reasons why the funds have not been (or will not be) expended by the current end date, and how
the state plans to use the funds in the additional time period.
4. Is it possible change the project start date of the grant?
Yes, but only prior to the award being issued. States must contact their grant program specialist
to make the request.

34

